Exhibit 10.5 STABLES-AMDT4 Document of MANAGEMENT AGREEMENT AMENDMENT NO. FOUR-SEPTEMBER 22, 1011 This Amendment No. FOUR entered into on the 22nd day of September, 2011, at Miami, Oklahoma by the parties of the Management Agreement dated December 12, 1996, approved by the NIGC on January 14, 1997 which was amended by Amendment No. ONE dated April 30, 2003 with NIGC approval dated September 5, 2003, and Amendment No. TWO dated November 30, 2006 with NIGC approval dated March 20, 2007, and Amendment No. 3 dated February 3, 2011 and received by the NIGC on February 10, 2011.The parties, as defined in the Management Agreement are now the Modoc Tribe of Oklahoma hereafter referred to as the “Modoc Tribe” or “Tribe” and Butler National Service Corporation hereafter referred to as “Manager”; and for approval by the National Indian Gaming Commission hereafter referred to as “Commission”. 1.0Recitals. The Tribe desires to amend the Management Agreement entered into on December 12, 1996 and approved by the Commission on January 14, 1997, as amended by Amendment No. ONE that was approved by the Commission on September 5, 2003, and Amendment No. Two that was approved by the Commission on March 20, 2007, and Amendment No. Three that was received by the Commission on Feb. 10, 2011. The Manager desires to amend the Management Agreement entered into on December 12, 1996 and approved by the Commission on January 14, 1997, as amended by Amendment No. ONE that was approved by the Commission on September 5, 2003, and Amendment No. Two that was approved by the Commission on March 20, 2007, and Amendment No. Three that was received by the Commission on Feb. 10, 2011. The date the Enterprise opened for business to the public to offer Class II and Class III Gaming as defined in section 3.1 Engagement of Manageris September 18, 1998. The Tribe desires to revise section 3.1 Engagement of Manager to extend the term of the Management Agreement through September 30, 2018. The Manager desires to revise section 3.1 Engagement of Manager to extend the term of the Management Agreement through September 30, 2018. AMENDMENT NO. FOUR-September 22, 2011 Page 1 STABLES-AMDT4 Document of MANAGEMENT AGREEMENT AMENDMENT NO. FOUR-SEPTEMBER 22, 1011 The Tribe desires to continue section 7.1 Compensation of Manager at twenty percent (20%), and the distribution at eighty percent (80%) to the Modoc Tribe. AMENDMENT NO. FOUR-September 22, 2011 Page 2 STABLES-AMDT4 Document of MANAGEMENT AGREEMENT AMENDMENT NO. FOUR-SEPTEMBER 22, 1011 The Manager desires to continue section 7.1 Compensation of Manager at twenty percent (20%) and the distribution at eighty percent (80%) to the Modoc Tribe. Tribe and Manager desire that all other provisions of the Management Agreement, as amended to date, continue through September 30, 2018. Definitions. All definitions are to remain as defined in the MANAGEMENT AGREEMENT unless revised by the Amendment No. ONE or Amendment No. TWO or Amendment No. Three or Amendment No. Four. Incorporation by Reference. This Amendment No. FOUR incorporates the Management Agreement and Amendment No. ONE and Amendment No. TWO and Amendment No. THREE by this reference. Covenants. In consideration of the foregoing Recitals, the parties agree and covenant as follows: Revision to section 3.1 Engagement of Manager.Section 3.1, paragraph one, is hereby revised to read as follows: Tribe hereby retains and engages Manager and Manager accepts such retention and engagement, for a fourth term of five (5) years, commencing October 1, 2013 through September 30, 2018. (The remainder of this page is intended to be blank) AMENDMENT NO. FOUR-September 22, 2011 Page 3 STABLES-AMDT4 Document of MANAGEMENT AGREEMENT AMENDMENT NO. FOUR-SEPTEMBER 22, 1011 IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. FOUR the day and year first above written. MODOC TRIBE MODOC TRIBE OF OKLAHOMA A Federally recognized Indian Tribe By: /s/ Bill G. Follis Bill G. Follis, Its Chief ATTEST: Secretary MANAGER: BUTLER NATIONAL SERVICE CORPORATION A Kansas Corporation By: /s/ Clark D. Stewart Clark D. Stewart, President Its authorized officer ATTEST: /s/ Christopher J. Reedy Secretary APPROVED: NATIONAL INDIAN GAMING COMMISSION UNITED STATES DEPARTMENT OF THE INTERIOR By: Tracie Stevens Its Chairwoman AMENDMENT NO. FOUR-September 22, 2011 Page 4
